Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  153609 (16)                                                                                          Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  JOSEPH CONSTANT,                                                                                    Richard H. Bernstein
           Plaintiff,                                                                                       Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 153609
                                                                    AGC: 1770-15
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  18, 2016 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 7, 2017
         t0227
                                                                               Clerk